DETAILED ACTION
	Claims 1, 3-5, 7, 8 and 14-20 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.
	In view of applicant’s remarks and evidence submitted by applicant the prior-cited Karaoglan Thesis (Akdeniz Univ.) is not considered to be prior art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Office Action dated 11/10/2021 contained a species election requirement for one species of mutant ADH3 promoter including for those species shown on Table 4 of the specification.  In remarks dated 01/10/2022, applicant stated “Applicant does not make an election and traverses this species requirement,” although failure to elect a species is nonresponsive.  See MPEP 714.03.
In a phone conversation with Bradley Crose on 08/05/2022, applicant elected SEQ ID NO: 52 as recited in claim 20.  Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement in remarks dated 01/10/2022, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Applicant is required to confirm this species election in writing in any response to this Office Action. 
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022 and phone election of 08/05/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome rejections below because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  The earliest available priority date for determining prior art under 35 U.S.C. 102 is 02/14/2019.

Claim Interpretation
	Claim 1 recites a “mutant ADH3 promoter, characterized by comprising mutation of addition and/or deletion and/or a substitution.” “The transitional term ‘comprising,’ which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” MPEP 2111.03(I). Although claim 1 recites addition and/or deletion and/or a substitution within certain nucleotide sequences, due to the recitation of the open transitional phrase “comprising” the scope of claim 1 includes species having other unrecited additions, deletion or substitutions.  As such, embodiments of claim 1 do not require any minimum sequence identity to SEQ ID NO: 1 nor exclude any portion of SEQ ID NO: 1 from substitution, deletion or insertion.  For example, SEQ ID NO: 49 recited in withdrawn claim 17 appears to have a complete deletion of the whole of SEQ ID NO: 36.  Further, embodiments of claim 1 further include additional sequences fused to the 5’ or 3’ of SEQ ID NO: 1, for example, as required for a mutant ADH3 promoter of claim 1 to be comprised in a vector as recited in claim 4.
	The term “within” appears in the specification three times; however, “within” is not used in the specification in connection with modification of any nucleotide of SEQ ID NOS: 36-47.  Recitation of “a region within the following nucleotides” is considered to be a reference to a modifications of at least two consecutive nucleotides that can constitute a “region.”  The claim is not interpreted as reciting that the entirety of any of SEQ ID NOS: 36-37 be modified.  For example, recited SEQ ID NO: 52 has modifications in some, but not all, nucleotides in the region of nucleotides 541-616 (of  SEQ ID NO: 1) within SEQ ID NO: 43 but does not constitute substitution/deletion/insertion to the entirety of SEQ ID NO: 43.  Further, SEQ ID NO: 48 recited in claim 16 has substitution of some residues, but not all residues, of SEQ ID NOS: 43 and 44 as well as apparent completed deletion of at least one of SEQ ID NOS: 38-40. 
 	SEQ ID NOS: 36-47 are overlapping subsequences of SEQ ID NO: 1 that together cover all of nucleotides 1-814 of SEQ ID NO: 1, which is graphically illustrated in Figure 5 of the specification.  
	For reference, an alignment between recites SEQ ID NO: 1 (Qy) and SEQ ID NO: 52 (Db) is as follows:

    PNG
    media_image1.png
    498
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    148
    649
    media_image3.png
    Greyscale

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogl et al. (U.S. 2015/0011407 A1).
The Claim Interpretation section above is incorporated herein by reference.  
Vogl et al., abstract, disclose:
The invention refers to a library of bidirectional expression cassettes or expression vectors comprising a repertoire of bidirectional promoter sequences, each expression cassette comprising a promoter sequence operably linked to a first gene in one direction, and operably linked to an oppositely oriented second gene in the other direction which is different from the first gene, and bidirectional Pichia pastoris or CHO cells promoter sequences. The invention further refers to a method of screening or selecting a bidirectional promoter suitable for expressing at least two GOI in a host cell and a kit comprising
a) an expression cassette consisting of the first and second genes and a stuffer sequence separating them, which stuffer sequence comprises a recognition site for a type IIS restriction enzyme at both ends;
b) the type IIS restriction enzyme;
c) and a repertoire of promoter, preferably a promoter library including bidirectional promoters.
“Specifically, the repertoire of promoter sequences comprises natural and/or synthetic nucleotide sequences of 100 base lengths to 5000 base lengths, preferably obtained by recombination of artificial random sequences, such as oligos, or mutagenesis of a parent promoter sequence, preferably wherein the parent promoter sequence is a natural promoter sequence or pairs of natural promoter sequences of P. pastoris fused in opposite orientation, preferably selected from the group consisting of the sequences of SEQ ID 1-38, or SEQ ID NO:96-125, or functionally active variants thereof, preferably deletion variants, truncations or repeats of any of SEQ ID NO:1-38 or SEQ ID NO:126-135, or methanol inducible variants thereof obtainable by fusing core promoter regions of any of SEQ ID 1-38 to cis-acting regulatory elements of methanol inducible promoters, preferably selected from the group consisting of the sequences of SEQ ID 39-95 or SEQ ID NO:136-165.” Vogl et al., para. [0042].
“According to the invention there is further provided an isolated bidirectional Pichia pastoris promoter sequence, which when operably linked to a first gene in one direction and operably linked to an oppositely oriented second gene in the other direction, has bidirectional transcription activity, preferably with different transcription strength and/or ratios and/or regulatory profiles in each direction.” Vogl et al., para. [0044].
“Specifically, the promoter sequence is selected from the group consisting of a natural promoter sequence or pairs of natural promoter sequences of Pichia pastoris fused in opposite orientation, preferably selected from the group consisting of the sequences of SEQ ID NO:1-165, or functionally active variants thereof, preferably deletion variants, truncations or repeats thereof.” Vogl et al., para. [0044].
“More specifically, the promoter sequence is selected from the group consisting of a natural promoter sequence or pairs of natural promoter sequences of Pichia pastoris fused in opposite orientation, preferably selected from the group consisting of the sequences of SEQ ID NO:1-38, or SEQ ID NO:96-125 or functionally active variants thereof, preferably deletion variants, truncations or repeats of any of SEQ ID NO:1-38 or SEQ ID NO:126-135, or methanol inducible variants thereof obtainable by fusing core promoter regions of any of SEQ ID 1-38 to cis-acting regulatory elements of methanol inducible promoters, preferably selected from the group consisting of the sequences of SEQ ID 39-95 or SEQ ID NO:136-165.” Vogl et al., para. [0045].
“According to the invention there is further provided an expression cassette or expression vector comprising the promoter sequence of the invention.” Vogl et al., para. [0046]. “According to the invention there is further provided a host cell comprising the expression cassette or vector of the invention.” Vogl et al., para. [0046].
“For the bidirectional synthetic fusion promoters see FIG. 25; SEQ ID NO:136-165.” Vogl et al., para. [0210]. 
It is noted that SEQ ID NO: 8 of Vogl et al. is identical to recited SEQ ID NO: 1.
“To extend the range of overall expression levels, ratios and regulatory profiles of the bidirectional promoters, we engineered the most promising natural bidirectional promoters and created synthetic bidirectional fusion promoters.” Vogl et al., para. [0153].
“Induction in these fusion promoters relies on the use of methanol. We also aimed to create bidirectional promoters providing methanol free regulated expression.” Vogl et al., para. [0157].
“Derepressed expression on both sides can be achieved by using fusions of PCAT1+PADH2, PPEX5+PADH2 or PPEX5+PCAT1.” Vogl et al., para. [0160].
Vogl et al. in the claims teach:
1. A library of bidirectional expression cassettes comprising a repertoire of bidirectional promoter sequences, each expression cassette comprising a promoter sequence operably linked to a first gene in one direction, and operably linked to an oppositely oriented second gene in the other direction which is different from the first gene.
3. The library of claim 1, wherein the genes comprise a gene of interest (GOI) and/or reporter gene, preferably genes encoding protein components of the same composite protein or protein complex, preferably wherein the composite protein is a heterodimeric protein, or preferably wherein the protein complex is formed by interaction of the protein components, or preferably wherein one protein supports folding and/or targeting of another protein or preferably wherein the genes are of the same metabolic or regulatory pathway, including signaling pathways and transcription factors, or of one pathway which supports other pathways, such as energy generating pathways, ATP production, cofactor regeneration.
4. The library of claim 1, wherein the repertoire of the promoter sequence is selected from the group consisting of a natural promoter sequence or pairs of natural promoter sequences of a yeast, preferably of Pichia pastoris, or CHO cells fused in opposite orientation, preferably selected from the group consisting of the sequences of SEQ ID NO:1-181, or functionally active variants thereof, preferably deletion variants, truncations or repeats thereof.
5. The library of claim 4, wherein the repertoire of the promoter sequences comprises at least one natural promoter sequence of Pichia pastoris or pairs of such natural promoter sequences fused in opposite orientation, preferably selected from the group consisting of the sequences of SEQ ID NO:1-38 and SEQ ID NO:96-125, or functionally active variants thereof, preferably deletion variants, truncations or repeats of any of SEQ ID NO:1-38 or SEQ ID NO:126-135, or methanol inducible variants thereof obtainable by fusing core promoter regions of any of SEQ ID 1-38 to cis-acting regulatory elements of methanol inducible promoters, preferably selected from the group consisting of the sequences of SEQ ID 39-95 or SEQ ID NO:136-165
An alignment between recited SEQ ID NO: 1 (Qy) and SEQ ID NO: 156 of Vogl et al. (Db) is as follows:

    PNG
    media_image4.png
    749
    731
    media_image4.png
    Greyscale

	In view of the description of Vogl et al., SEQ ID NO: 156 of Vogl et al. is a promoter sequence being the approximately 400 3’ nucleotides of SEQ ID NO: 8 of Vogl et al. (recited SEQ ID NO: 1) fused on the 5’ terminus thereof with an additional heterologous promoter sequence fused in opposite orientation to form a bidirectional synthetic fusion promoter.  As such, SEQ ID NO: 156 of Vogl et al. has an extensive amount of substitution and deletion to nucleotides between at least nucleotides 1-396 of SEQ ID NO: 1 including substitution and deletion in all or portions of SEQ ID NOS: 36, 37, 38, 39 and 40  as recited in claim 1.  In particular, from the alignment above, SEQ ID NO: 156 of Vogl et al. has substitution of nucleotides 1-11, 13 and 15 of SEQ ID NO: 41 with the remainder of SEQ ID NO: 41 unchanged, which is sufficient to meet the structural features of claim 1 reciting substitution of a region with nucleotides of SEQ ID NO: 41.  Further, it is noted that SEQ ID NO: 156 of Vogel et al. is identical to nucleotides 815-900 of SEQ ID NO: 1.
	However, Vogl et al. do not describe SEQ ID NO: 156 of Vogl et al. as being positively regulated in ethanol-induced conditions as recited in claim 1.
	“"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." MPEP 2112(I). "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." MPEP 2112(IV). “"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." MPEP 2112(V).
	The specification, in Fig. 5 and related text, indicate that SEQ ID NO: 1 having the 5’ 400 (PADH3-500p), 500 (PADH3-400p), 600 (PADH3-300p), 700 (PADH3-200p) or 800 (PADH3-100p) are all positively regulated by ethanol having a relative activity above zero.  In particular, PADH3-300p has an activity that is 132.2% of the full-length promoter of recited SEQ ID NO: 1 wherein promoter PADH3-300p is a subsequence wholly contained with SEQ ID NO: 156 of Vogl et al.  As such, as described by the specification, SEQ ID NO: 156 of Vogl et al. has the structural elements from recited SEQ ID NO: 1 as to be positively regulated under ethanol induced conditions which provides for a technical reasoning to reasonably support a determination that the evidence of record indicates that the promoter of SEQ ID NO: 156 of Vogl et al. has an inherent or intrinsic property of positive regulation in ethanol-induced conditions or has its regulation influenced in some way by the presence of ethanol to have positive or negative regulation in ethanol-induced conditions.
	Regarding claims 3 and 4, the expression cassette recited in claim 1 of Vogl et al. is necessarily a single- or multicopy expression cassette since any expression cassette must necessarily be singe- or multicopy.  Claims 1 and 3 of Vogl et al. directly describe that a bidirectional promoter sequence is operatively linked to first and second genes that are necessary a “functional nucleic acid molecules” since genes are nucleic acids that have a function of encoding a protein.  Claim 4 of Vogl et al. directly states that the expression cassettes of claim 1 can have a bidirectional promoter that is SEQ ID NO: 156.   An expression cassette as recited in claim 1 of Vogl et al. is considered to be a type of vector.
	Regarding claim 5, 7 and 8, claim 15 of Vogl et al. and paras. [0002], [0026], [0047], [0094], and [0147] indicates that any of the expression cassettes disclosed by Vogl et al. can be present in a host cell that is specifically intended to be yeast including Pichia pastoris.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a mutant ADH3 promoter that encompasses isolated, naturally-occurring genomic DNA. This judicial exception is not integrated into a practical application because the claims do not recite any features that can be interpreted as being a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite additional elements outside of the judicial exception.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, claim 1, as set forth in the Claim Interpretation and Claim Objection section above, encompass a promoter sequence identical to SEQ ID NO: 1 with a few, for example two, three, four, 10, 20, 30, 100, etc., nucleotides missing from the 5’ end of such sequence being deletion of a region within nucleotide sequence of SEQ ID NO: 36.  The specification evidences that SEQ ID NO: 1 is a naturally-occurring nucleotide sequence occurring in the genome of Pichia pastoris strain GS115. See specification bridging pages 3-4.  The courts have identified “single-stranded DNA fragments known as "primers", University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 761, 113 USPQ2d 1241, 1244 (Fed. Cir. 2014)” as an example of a natural phenomenon. MPEP 2106.04(b).  “The Court held that "[g]enes and the information they encode are not patent eligible under § 101 simply because they have been isolated from the surrounding genetic material." Ambry, 774 F.3d at 760 (citing Association for Molecular Pathology v. Myriad, 133 S.Ct. 2107, 2120 (2013).  Here, claim 1 is directed towards the promoter of a gene rather than the gene itself, although embodiments of claim 1 would include the associated gene sequence appended to the 3’ terminus of the ADH3 promoter sequence.  Regardless, as in Ambry and Myriad, claim 1 is directed towards a naturally-occurring genetic DNA sequence and the information it contains isolated from the surrounding genetic material including its 3’ appended gene, which has been indicated to be not patent eligible under § 101.  Further, there is no evidence of record that a promoter identical to SEQ ID NO: 1 but missing a few base pairs from the 5’ end would have any markedly different characteristic in terms of function and/or other properties.  The specification, indicates that even removing 100 base pairs from the 5’ of SEQ ID NO: 1 (Figures 5 and 7, species [Symbol font/0x44]A) still results in a functional primer positively regulated under ethanol induced conditions such that SEQ ID NO: 1 missing a few base pairs or nucleotides from the 5’ end is evidenced by the specification to be an ethanol-induced promoter.  That is, the primer referenced as [Symbol font/0x44]A is a mutant ADH3 promoter that is an embodiment of claim 1 with positive regulation under ethanol induced conditions. See Specification, Figs. 5 and 7.  As such, claim 1 is directed towards a natural phenomenon in the form of a genetic DNA fragment isolated from surrounding genetic material as to be a nature-based product exception within the meaning of Step 2A, prong 1.  See MPEP 2106.07(a)(I).  That is, just as an isolated primer that is a fragment of a few consecutive nucleotides identical to a naturally-occurring genomic sequence is a natural phenomenon, an isolated portion or fragment of a promoter having a sequence otherwise 100% identical to a naturally-occurring genomic sequence is similarly a natural phenomenon.
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).  Here, the claims do not recite any additional elements other than the nature-based product as discussed.
Regarding Step 2B, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II). Here, the claim does not recite any additional elements other than the nature-based product as discussed.
The claims are directed towards ineligible subject matter for the reasons stated.

Response to arguments
Applicant argues:

    PNG
    media_image5.png
    137
    617
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    61
    615
    media_image6.png
    Greyscale


	“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” MPEP 2112(II).  As explained in the body of the rejection, the promoter of SEQ ID NO: 156 of Vogl et al. has all of the minimal elements described by the specification as being promoter elements that bring about positive regulation by ethanol.  As set forth in MPEP2112(II), there is no requirement for Vogl et al. to recognize that SEQ ID NO: 156 thereof is positively inducible by ethanol in order for Vogl et al. to be anticipatory under the principles of inherency.

	Applicant argues:
	However, as it is explained in "comments on claim objections", the expression of "at least one mutation between the following nucleotides" in previously amended claim 1 does not mean "any mutation between nucleotides" here; it refers to a mutated region within these nucleotides. Therefore, claim 1 has been amended accordingly. In the present invention, these regions (for example the region (having 99 nucleotides) of nucleotides 231 to 330 (- 669 to -570)) are mutated by addition and/or deletion and/or a substitution; and the regions disclosed in claim 1 (regions having SEQ ID NO: 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47) are not mentioned in D1.

	SEQ ID NO: 156 has deletion and/or substitution of regions within at least SEQ ID NOS: 36, 37, 38, 39 and 40 as set forth in the body of the rejection.  As noted in the Claim Interpretation section, the claims do not exclude any position of SEQ ID NO: 1 from substitution due to recitation of the open transitional phrase “comprising” and SEQ ID NOS: 36-47 expressly encompass all of nucleotide positions 1-814 of SEQ ID NO: 1; for example, nucleotide 99 of SEQ ID NO: 36 is also a nucleotide in the middle (nucleotide 22) of SEQ ID NO: 37.  
	“’A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.’ The species in that case will anticipate the genus.” MPEP 2132.02(I). There is no requirement for an anticipatory reference to describe the metes and bounds of a genus recited in a rejected claim; only a single species falling within the scope of a genus recited in a claim is required for anticipation.  As such, there is no requirement for Vogl et al. to define or recognize the same “regions” defining the metes and bounds of the genus of mutant ADH3 promoters recited in claim 1 in order for Vogl et al. to be anticipatory.

	Applicant argues:
	However, "increased promoter activity" mentioned in the description indicates an increase compared to the ADH3 promoter present in the prior art (wild type ADH3 promoter).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “increased promoter activity") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Embodiments of claim 1 include mutant ADH3 promoters having less ethanol-inducible activity than SEQ ID NO: 1, including promoters PADH3-800p, PADH3-700p, PADH3-600p, PADH3-500p, PADH3-300p PADH3-100p described in Figs. 6 and 7.

Applicant argues:
When the closest prior art (D1) and the objective technical problem is evaluated together by the skilled person in the art, the skilled person in the art would search for an alternative promoter to reach the present invention.

	The “invention” is the claims.  The claims are presently subject to examination for compliance with 35 U.S.C. 101, 102, 112, and other requirements that relate to the present claims.  The “specification” or any “objective technical problem” disembodied from the claims are not presently being evaluated for compliance with 35 U.S.C. 101, 102, 112, and other requirements that relate to the present claims.

	Applicant argues:
	We agree with the examiner that because of the format of the claim writing, the first claim is evaluated as a naturally occurring phenomena since "at least one mutation" causes the claim to have a very broad scope of protection. However, as disclosed in the original description and as it is explained in "comments on claim objections", the expression of "at least one mutation between the following nucleotides" in previously amended claim 1 does not mean "any mutation between nucleotides" here; it refers to a mutated region within these nucleotides. Therefore, the previously amended claim 1 has been amended to limit the scope and clearly explain the "mutation" term as "mutation of addition and/or deletion and/or a substitution of a region within the following nucleotides in the promoter ADH3" and also to indicate specific mutation regions. In accordance with our explanations in "comments on claim objections."
	
	The claims read on an ADH3 promoter, for example, identical to recited SEQ ID NO: 1 except having deletion of two, three, 100, etc. 5’ nucleotides of SEQ ID NO: 1, wherein such species are otherwise 100% identical to a naturally-occurring genomic sequence and therefore a natural-phenomenon.  As discussed, primers that are isolated fragments of short sequence of genomic DNA are considered to be directed towards a natural phenomenon wherein the same analysis applies to longer sequences of isolated DNA.

Allowable Subject Matter
Claims 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 14 and 15, as shown in Fig. 1 of the specification, vectors pADH3ZαA and pADH3ZαA-/XylB/HIS4 are produced from vector pPICZαA, which is a well-known, publicly-available vector in the prior art and defined as having 3593 bp in Fig. 1.  Vectors pADH3ZαA and pADH3ZαA-/XylB/HIS4 are considered to have a scope being substantially identical to these vectors as shown in Fig. 1 for which the specification is considered to provide for reproducible methods of obtaining these vectors with the proviso that the identity of the mutant ADH3 promoter contained therein can vary.  For these reasons, the scope of claims 14 and 15 is considered to be definite and enabled.  At this time, it is the examiner’s opinion that there is no fair motivation in the prior art to produce vectors having the structure of vectors pADH3ZαA and pADH3ZαA-/XylB/HIS4 as defined by the specification containing either the naturally-occurring ADH3 promoter of SEQ ID NO: 1 or any modified from thereof or any ethanol-inducible promoter.
	  Regarding claim 16, other potential prior art teach modification of the promoter of SEQ ID NO: 1.  For example, Calik et al. (U.S. 2021/0309990 A1) teach a promoter having recited SEQ ID NO: 5 that is 99% identical to recited SEQ ID NO: 1 with several substitutions in the “regions” recited in claim 1. However, based upon the prior art of record there is no fair motivation to form a promoter having 100% identity with SEQ ID NO: 52.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652                                                                                                                                                                                                        


/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652